

113 S1929 IS: King Cove All-Weather Road Corridor Act
U.S. Senate
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1929IN THE SENATE OF THE UNITED STATESJanuary 15, 2014Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to transfer to the State of Alaska certain land for the purpose of building a road between the community of King Cove and the all-weather airport in Cold Bay, Alaska.1.Short titleThis Act may be cited as the
		  King Cove All-Weather Road Corridor Act.2.Izembek National Wildlife Refuge land conveyanceTitle VI of the Omnibus Public Land Management Act of
		2009 (Public Law 111–11; 123 Stat. 1178) is amended by striking subtitle E and inserting the following:EIzembek National Wildlife Refuge land conveyance6401.DefinitionsIn this subtitle:(1)CorporationThe term Corporation means the King Cove Corporation.(2)Federal landThe term Federal land means—(A)the approximately 206 acres of Federal land located within the Refuge, as generally depicted on the map; and(B)the approximately 1,600 acres of Federal land located on Sitkinak Island, as generally depicted on the map.(3)GovernorThe term Governor means the Governor of the State.(4)MapThe term map means each of—(A)the map entitled Izembek and Alaska Peninsula National Wildlife Refuges and dated September 2, 2008; and(B)the map entitled Sitkinak Island-Alaska Maritime National Wildlife Refuge and dated September 2, 2008.(5)Non-federal landThe term non-Federal land means—(A)the approximately 43,093 acres of land owned by the State, as generally depicted on the map; and(B)the approximately 13,300 acres of land owned by the Corporation (including approximately 5,430 acres of land for which the Corporation shall relinquish the selection rights of the Corporation under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) as part of the land exchange under section 6402(a)), as generally depicted on the map.(6)RefugeThe term Refuge means the Izembek National Wildlife Refuge.(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)StateThe term State means the State of Alaska.(9)TribeThe term Tribe means the Agdaagux Tribe of King Cove, Alaska.6402.Land conveyance(a)In generalOn the date of enactment of the King Cove All-Weather Road Corridor Act, subject to the conditions and requirements described in this subtitle, the Secretary shall convey to the State all right, title, and interest of the United States in and to the Federal land for the purpose of constructing a single-lane gravel road between the communities of King Cove and Cold Bay, Alaska.(b)Land exchange(1)In generalAs a condition of the conveyance under subsection (a), the State and the Corporation shall, not later than 15 days after the date of enactment of the King Cove All-Weather Road Corridor Act, notify the Secretary of the intent to  convey the non-Federal land from the State and the Corporation to the United States.(2)ReversionThe land conveyance under section 6402(a) shall be null and void if  the State and the Corporation have not conveyed the non-Federal land from the State and the Corporation to the United States not later than 60 days after the date of enactment of King Cove All-Weather Road Corridor Act.(c)ValuationThe land conveyed under subsection (a) shall not be subject to any requirement under any Federal law (including regulations) relating to the valuation, appraisal, or equalization of land.(d)ConsiderationsIn constructing the road described in subsection (a), the Governor shall—(1)minimize the adverse impact of the road corridor on the Refuge;(2)minimize the acreage of Federal land that is required for the construction of the road corridor, consistent with national road construction safety practices; and(3)to the maximum extent practicable, incorporate into the road corridor roads that are in existence as of the date of enactment of the King Cove All-Weather Road Corridor Act.6403.King Cove Road(a)Requirements relating to use, barrier cables, and dimensions(1)Limitations on use(A)In generalExcept as provided in subparagraph (B), any portion of the road constructed on the land conveyed under section 6402(a) shall be used primarily for health and safety purposes (including access to and from the Cold Bay Airport) and only for noncommercial purposes.(B)ExceptionsNotwithstanding subparagraph (A), the use of taxis, commercial vans for public transportation, and shared rides (other than organized transportation of employees to a business or other commercial facility) shall be allowed on the road described in subparagraph (A).(2)Requirement of barrier cableThe road described in paragraph (1)(A) shall be constructed to include a cable barrier on each side of the road, as described in the record of decision entitled Mitigation Measure MM-11, King Cove Access Project Final Environmental Impact Statement Record of Decision and dated January 22, 2004.(3)Required dimensions and design featuresThe road described in paragraph (1)(A) shall—(A)have a width of not greater than a single lane, in accordance with the applicable road standards of the State;(B)be constructed with gravel; and(C)if determined to be necessary, be constructed to include appropriate safety pullouts.(b)Support facilitiesSupport facilities for the road described in subsection (a)(1)(A) shall not be located within the Refuge.(c)Federal permitsIt is the intent of Congress that any Federal permit required for construction of the road be issued or denied not later than 1 year after the date of application for the permit.(d)Transfer of land after constructionOn the date on which the road described in subsection (a)(1)(A) is completed, the Governor of the State shall transfer to the United States any land conveyed under section 6402(a) that the Governor determines is not necessary for the road corridor.(e)Applicable lawNothing in this section amends, or modifies the application of, section 1110 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3170).(f)Avoidance of wildlife impacts and mitigation of wetland loss(1)Avoidance of wildlife impacts(A)In generalRoad construction shall comply with standard construction practices in the State, as determined by the Governor of the State, that—(i)identify critical periods during the calendar year when the Refuge is utilized by wildlife, especially migratory birds;(ii)include specific mandatory strategies to alter, limit or halt construction activities during identified high risk periods to minimize impacts to wildlife; and(iii)allow for the timely construction of the road.(B)Public availabilityThe Governor of the State shall make available to the public the practices described in subparagraph (A).(2)Mitigation of wetlands lossThe land conveyed under section 6402(a) shall comply with section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) with regard to minimizing, to the greatest extent practicable, the filling, fragmentation or loss of wetlands, especially intertidal wetlands, and the Governor shall evaluate mitigating any effect on those wetlands transferred in Federal ownership under the provisions of this subtitle.6404.Administration of conveyed lands(a)Federal landOn completion of the land exchange under section 6402(a)—(1)the boundary of the land designated as wilderness within the Refuge shall be modified to exclude the Federal land conveyed to the State under the land exchange; and(2)the Federal land located on Sitkinak Island that is withdrawn for use by the Coast Guard shall, at the request of the State, be transferred by the Secretary to the State upon the relinquishment or termination of the withdrawal.(b)Non-Federal landUpon completion of the land exchange under section 6402(a), the non-Federal land conveyed to the United States under this subtitle shall be—(1)added to the Refuge or the Alaska Peninsula National Wildlife Refuge, as appropriate, as generally depicted on the map; and(2)administered in accordance with the laws generally applicable to units of the National Wildlife Refuge System.(c)Wilderness additions(1)In generalUpon completion of the land exchange under section 6402(a), approximately 43,093 acres of land as generally depicted on the map shall be added to—(A)the Izembek National Wildlife Refuge Wilderness; or(B)the Alaska Peninsula National Wildlife Refuge Wilderness.(2)AdministrationThe land added as wilderness under paragraph (1) shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and other applicable laws (including regulations).(d)Permits for dredged or fill materialsThe land conveyed under section 6402(a) shall   not be subject to section 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)).6405.Failure to begin road construction(a)Voided land conveyanceThe land conveyance under section 6402(a) shall be null and void if construction of the road through the Refuge—(1)has not begun during the period beginning on the date of enactment of the King Cove All-Weather Road Corridor Act and ending on the date that is 7 years after the date of enactment of the King Cove All-Weather Road Corridor Act; and(2)has not been completed during the period beginning on the date of enactment of the King Cove All-Weather Road Corridor Act and ending on the date that is 12 years after the date of enactment of the King Cove All-Weather Road Corridor Act.(b)Return of prior ownership status of Federal landIf the land conveyance is voided under subsection (b)—(1)the ownership of the Federal land shall revert back to the United States; and(2)the parcel of the Federal land that is located in the Refuge shall be managed as part of the Izembek National Wildlife Refuge Wilderness.6406.Expiration of legislative authority(a)In generalAny legislative authority for construction of a road shall expire at the end of the 7-year period beginning on the date of the enactment of the King Cove All-Weather Road Corridor Act unless a construction permit has been issued during that period.(b)Extension of authorityIf a construction permit is issued within the allotted period, the 7-year authority shall be extended for a period of 5 additional years beginning on the date of issuance of the construction permit.(c)Extension of authority as result of legal challenges(1)In generalPrior to the issuance of a construction permit, if a lawsuit or administrative appeal is filed challenging the conveyance of the land  under section 6402(a) or construction of the road, the 7-year deadline or the 5-year extension period, as appropriate, shall be extended for a time period equivalent to the time consumed by the full adjudication of the legal challenge or related administrative process.(2)InjunctionAfter a construction permit has been issued, if a court issues an injunction against construction of the road, the 7-year deadline or 5-year extension, as appropriate, shall be extended for a time period equivalent to the time period that the injunction is in effect.(d)Applicability of section 6405On the expiration of the legislative authority under this section, if a road has not been constructed, the land exchange shall be null and void and the land ownership shall revert to the respective ownership status prior to the land exchange as provided in section 6405..